Title: John C. Calhoun to Thomas Jefferson, 21 January 1819
From: Calhoun, John Caldwell
To: Jefferson, Thomas


          
            Dear Sir,
            Washington
21st Jany 1819
          
          I have read with much interest the proceedings and report of the commissioners for the University of Virginia, with a copy of which you have honored me. The view presented by the report is concise and comprehensive; and the system of education, which it proposes, appears to me, to be excellent.
          I most sincerely hope, that your effort in the cause of education may be crowned with complete success. Nothing is now wanting to produce this happy result, but the enlightened patronage of your state Legislature; and supported as the report of the Commissioners is, by the names of many of our most enlightened citizens, its favourable reception by the Legislature can scarcely be doubted.
          The claim of M. Poirey has passed the House of Representatives; and it will probably pass the Senate without difficulty.
          That you may long continue to enjoy in the full possession of your health and faculties the gratitude of our country for your illustrious Services is my most ardent prayer.
          J. C. Calhoun
        